Digitally signed by
                                                                        Reporter of
                                                                        Decisions
                                                                        Reason: I attest to
                       Illinois Official Reports                        the accuracy and
                                                                        integrity of this
                                                                        document
                              Appellate Court                           Date: 2018.10.09
                                                                        16:33:39 -05'00'



                  People v. Pettigrew, 2018 IL App (4th) 170808



Appellate Court   THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption           ARETHA L. PETTIGREW, Defendant-Appellant.



District & No.    Fourth District
                  Docket No. 4-17-0808



Filed             August 31, 2018



Decision Under    Appeal from the Circuit Court of Champaign County, No.
Review            01-CF-1575; the Hon. Thomas J. Difanis, Judge, presiding.



Judgment          Vacated and remanded with directions.


Counsel on        James E. Chadd, Jacqueline L. Bullard, and Sheril J. Varughese, of
Appeal            State Appellate Defender’s Office, of Springfield, for appellant.

                  Julia Rietz, State’s Attorney, of Urbana (Patrick Delfino, David J.
                  Robinson, and Erin Wilson Laegeler, of State’s Attorneys Appellate
                  Prosecutor’s Office, of counsel), for the People.



Panel             JUSTICE STEIGMANN delivered the judgment of the court, with
                  opinion.
                  Presiding Justice Harris and Justice Cavanagh concurred in the
                  judgment and opinion.
                                               OPINION

¶1          In October 2002, the trial court sentenced defendant, Aretha Pettigrew, in absentia. In
       September 2017, after being arrested, defendant filed a pro se motion for a good cause hearing.
       725 ILCS 5/115-4.1(e) (West 2016). The court denied the motion without an evidentiary
       hearing. Defendant appeals, arguing that the trial court erred in denying her motion without
       first conducting an evidentiary hearing. We agree and vacate the order denying defendant’s
       motion and remand with directions.

¶2                                          I. BACKGROUND
¶3                                            A. The Sentence
¶4         In February 2002, defendant pleaded guilty to unlawful possession of a controlled
       substance. 720 ILCS 570/401(c)(2) (West 2000). The trial court sentenced defendant to 24
       months of probation. In August 2002, the State filed a petition to revoke her probation.
       Defendant admitted to the allegations in the petition to revoke.
¶5         In October 2002, the trial court conducted a sentencing hearing at which defendant was not
       present. Apparently, while on bond, defendant fled to Mississippi. The court sentenced
       defendant, in absentia, to an extended term of six years in prison.

¶6                                 B. The Relevant Procedural History
¶7         In March 2017, defendant was arrested while she was in Champaign County, Illinois. Later
       that month, defendant filed a pro se notice of appeal. In August 2017, this court granted
       defendant’s motion to dismiss appeal. People v. Pettigrew, No. 4-17-0450 (2017) (unpublished
       summary order under Illinois Supreme Court Rule 23(c)).
¶8         In September 2017, defendant filed a pro se motion for a good cause hearing. 725 ILCS
       5/115-4.1(e) (West 2016). In the petition, defendant alleged that while she was on bond, she
       was raped. She claimed that she fled to Mississippi because she “feared for her life.” She
       claimed that she had lived a “law[-]abiding” life during her 14 years in Mississippi and that she
       was arrested in Illinois when she went to visit her dying mother.
¶9         In October 2017, the trial court denied defendant’s motion without an explanation for its
       ruling. The court did not conduct an evidentiary hearing on whether defendant could establish
       a valid excuse for her absence.
¶ 10       This appeal followed.

¶ 11                                       II. ANALYSIS
¶ 12      Defendant appeals, arguing that the trial court erred in denying her motion without first
       conducting an evidentiary hearing. We agree.

¶ 13                                   A. The Applicable Law
¶ 14      Section 115-4.1(e) of the Code of Criminal Procedure of 1963 provides as follows:
             “When a defendant who in his absence has been either convicted or sentenced or both
             convicted and sentenced appears before the court, he must be granted a new trial or new
             sentencing hearing if the defendant can establish that his failure to appear in court was


                                                   -2-
               both without his fault and due to circumstances beyond his control. A hearing with
               notice to the State’s Attorney on the defendant’s request for a new trial or a new
               sentencing hearing must be held before any such request may be granted. At any such
               hearing both the defendant and the State may present evidence.” (Emphases added.)
               725 ILCS 5/115-4.1(e) (West 2016).
¶ 15       A defendant who files a motion for a new trial or a new sentencing hearing under section
       115-4.1(e) must be granted an evidentiary hearing in which the defendant will be given the
       opportunity to establish that his or her failure to appear in court was (1) without the
       defendant’s fault and (2) due to circumstances beyond the defendant’s control. Id.; People v.
       Cobian, 2012 IL App (1st) 980535, ¶ 21, 977 N.E.2d 247. This hearing is statutorily required,
       and a motion for a new sentencing hearing cannot be summarily disregarded. People v. Brown,
       121 Ill. App. 3d 776, 779, 459 N.E.2d 1175, 1177 (1984) (disagreed with on other grounds in
       People v. Partee, 125 Ill. 2d 24, 34-36, 530 N.E.2d 460, 465 (1988)). A reviewing court cannot
       affirm a trial court’s dismissal of a motion for a good cause hearing unless an evidentiary
       hearing was conducted. Cobian, 2012 IL App (1st) 980535, ¶ 21.

¶ 16                                         B. This Case
¶ 17       In this case, defendant filed a pro se motion for a good cause hearing. 725 ILCS
       5/115-4.1(e) (West 2016). The trial court summarily rejected the motion without conducting
       an evidentiary hearing. Accordingly, the trial court erred, and we vacate its order and remand
       with directions.

¶ 18                                      III. CONCLUSION
¶ 19      For the reasons stated, we vacate the trial court’s order and remand for an evidentiary
       hearing to determine whether defendant’s absence from sentencing was without her fault and
       due to circumstances beyond her control. 725 ILCS 5/115-4.1(e) (West 2016). If the court
       concludes that defendant’s absence was without fault and due to circumstances beyond her
       control, then the court must conduct a new sentencing hearing.

¶ 20      Vacated and remanded with directions.




                                                  -3-